      Case 1:18-cv-00423-LO-IDD Document 194 Filed 06/14/19 Page 1 of 1 PageID# 10828



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


          LEAGUE OF UNITED LATIN AMERICAN
          CITIZENS - RICHMOND REGION
          COUNCIL 4614, ELIUD BONILLA,
          LUCIANIA FREEMAN, and ABBY JO
          GEARHART,

                              Plaintiffs,

                   v.                            Civil Action No. 1:18-cv-00423 (LO/IDD)
          PUBLIC INTEREST LEGAL FOUNDATION
          and J. CHRISTIAN ADAMS,

                             Defendants.


                        EXHIBITS TO DECLARATION OF ELI L. EVANS




                                             1
4828-8316-0986.2
